Opinion op the 'Court by-
Judge Clarke
Affirming.
Somerset is a city of the fourth class. By chapter 35 of the 1922 Acts, the sheriff was made tax collector for all school districts including such a city, but by amendment to that act (chapter 61, Acts 1924), the col*353lection of these taxes was taken from the sheriff and conferred upon a city tax collector. This is a contest between these two officers to determine which is entitled to collect the school taxes for 1924, and the sheriff is appealing from a judgment deciding the question in favor of the city tax collector.
Appellant’s contentions are: (1) That the act of 1924 is violative of sections 51, 161 and 235 of the state Constitution, and (2) that if the act is constitutional, it ■should not be construed as affecting the collection of taxes for the year 1924.
Each of these contentions was urged and denied upon a motion for a temporary injunction, made herein before Judge Clay. Upon the hearing of that motion all of the members of the court, save one, were present and ■concurred in his opinion that the act in question is constitutional and effective for the present year.
While that opinion is not binding upon this appeal from the judgment rendered in conformity therewith, we deem it unnecessary to discuss at length the several questions raised, or to do more than state that upon a reconsideration of these questions by the whole court, it was unanimously decided that the act in question is constitutional and effective for the present year.
Wherefore, the judgment is affirmed.